Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two
IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                        July 13, 2021

                                      DIVISION II


 In the Matter of the Personal Restraint of:
                                                         No. 54540-3-II
 CRISTOBAL IVAN ARROYO,
                                                         UNPUBLISHED OPINION
                 Petitioner.



       SUTTON, J.— Cristobal Arroyo seeks relief from his plea of guilty to first degree

murder while armed with a deadly weapon, crimes he committed when he was 14 years

old. He received a standard range sentence. Arroyo seeks to be resentenced with the trial

court considering his youth at the time of the crimes as a mitigating factor and considering

a sentence below the standard range. He and the State jointly move to remand the judgment

and sentence to the trial court and stipulate to a procedure regarding resentencing.

       Arroyo will appear before the trial court and either recommit to the plea of guilty

or decide not to plead guilty. If the latter, the plea agreement is terminated. If the former,

he will be resentenced with the trial court considering the factors outlined in Miller v.

Alabama, 567 U.S. 460, 132 S. Ct. 2455, 182 L. Ed. 2d 407 (2012), and acknowledging it

has the authority to impose a sentence below the standard range, as low as zero months of

incarceration.   The State will review and consider a mitigation package before

resentencing. The State also reserves the right to appeal from a sentence below the standard

range. Accordingly, we remand Arroyo’s judgment and sentence to the trial court to follow

the procedure set forth in the parties’ stipulation. Arroyo’s petition is otherwise dismissed.
No. 54540-3-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                    SUTTON, J.
 We concur:



 WORSWICK, P.J.




 CRUSER, J.




                                              2